                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                           EASTERN DIVISION

CALVIN DOWDELL,                          )
                                         )
             Petitioner,                 )
                                         )
      v.                                 )      CASE NO. 3:17-CV-549-WKW
                                         )                 [WO]
JAY JONES, et al.,                       )
                                         )
             Respondent.                 )

                                     ORDER

      On March 13, 2019, the Magistrate Judge filed a Recommendation that the

district court grant Defendants’ motion to dismiss Plaintiff’s third amended

complaint. (Doc. # 40.) No timely objections have been filed. Upon an independent

review of the record and upon consideration of the Recommendation, the court finds

that the recommendation is due to be adopted as modified herein.

      The Recommendation concludes that all Defendants are entitled to qualified

immunity on the 42 U.S.C. § 1983 claims because Plaintiff does not plausibly allege

that Defendants violated any of his clearly established constitutional rights. To the

extent Plaintiff seeks monetary damages against Defendants, that conclusion is

correct. But qualified immunity does not shield government actors from claims for

injunctive and declaratory relief. See D’Aguanno v. Gallagher, 50 F.3d 877, 879
(11th Cir. 1995). Since Plaintiff’s third amended complaint seeks injunctive relief,

(see Doc. # 29, at 15), qualified immunity is not a complete defense to Plaintiff’s

§ 1983 claims.

       Plaintiff’s complaint still fails to state a claim under Rule 12(b)(6), however,

because he did not plausibly allege a constitutional violation. Plaintiff did not object

to the Recommendation’s conclusion that Plaintiff pleaded no facts, only conclusory

allegations, to plausibly assert that Defendants were deliberately indifferent, (see

Doc. # 40, at 16 (citing West v. Tillman, 496 F.3d 1321, 1327 (11th Cir. 2007)), and

the court finds that conclusion to be correct.

       The court also agrees with the Recommendation’s conclusions that: (1)

Plaintiff’s § 1983 supervisory liability claim based on Defendant Jones’s failure to

adequately train and supervise; and (2) Plaintiff’s § 1983 claims against Defendant

Welch are both time-barred. Finally, the court agrees with the Recommendation’s

conclusion that Defendant Welch is protected by state immunity because there is no

plausible allegation that Welch was not acting in compliance with the law. For these

reasons, the Recommendation is due to be adopted as modified herein and the case

dismissed with prejudice.1


       1
          The Recommendation did not state whether dismissal should be with or without prejudice.
But it is well-settled that dismissal under Rule 12(b)(6) operates as a dismissal on the merits, see
                                                 2
       It is ORDERED:

       (1)     The Recommendation (Doc. # 40) is ADOPTED as modified herein.

       (2)     Defendants’ motion to dismiss (Doc. # 32) is GRANTED.

       (3)     This case is DISMISSED with prejudice.

       A separate final judgment will be entered.

       DONE this 29th day of March, 2019.

                                                   /s/ W. Keith Watkins
                                             UNITED STATES DISTRICT JUDGE




NAACP v. Hunt, 891 F.2d 1555, 1560 (11th Cir. 1990), and that in the absence of a statement to
the contrary in the court’s order, involuntary dismissal operates as a dismissal on the merits, see
Fed. R. Civ. P. 41(b). The court therefore finds that the Magistrate Judge implicitly recommended
dismissal with prejudice.
                                                3
